Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of September 14, 2006
(this “Amendment”), by and among AMAC CDO FUNDING I, as seller (“Seller”), and
BANK OF AMERICA, N.A. (“BANA”) and BANC OF AMERICA SECURITIES LLC (“BAS”,
together with BANA, and their respective successors and assigns, collectively,
the “Buyers”, each, a “Buyer”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Repurchase Agreement (as
defined below).

RECITALS

Seller and the Buyers are parties to that certain Master Repurchase Agreement,
dated as of March 29, 2006 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”), among
Seller and the Buyers.

Seller and the Buyer wish to amend the Repurchase Agreement to provide for the
transactions contemplated by that certain Pledge and Security Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Pledge Agreement”), by American Mortgage
Acceptance Company in favor of the Buyers, and as otherwise set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and the Buyers hereby agree as follows:

 

SECTION 1.

Amendments.

(a)           Section 1.1 of the Repurchase Agreement is hereby amended by
deleting the definition of “Hedging Agreements” in its entirety and substituting
the following therefor:

““Hedging Agreements” shall mean any Seller Hedging Agreement or any Guarantor
Hedging Agreement.”

(b)           Section 1.1 of the Repurchase Agreement is hereby further amended
by deleting the definition of “Initial Termination Date” in its entirety and
substituting the following therefor:

““Initial Termination Date” shall mean the earlier of (a) November 30, 2006, (b)
the date upon which CDO I closes.”

(c)           Section 1.1 of the Repurchase Agreement is hereby further amended
by deleting the definition of “Maximum Facility Amount” in its entirety and
substituting the following therefor:

 



 

--------------------------------------------------------------------------------

 

““Maximum Facility Amount” shall mean $350,000,000.”

(d)           Section 1.1 of the Repurchase Agreement is hereby further amended
by deleting the definition of “Transaction Documents” in its entirety and
substituting the following therefor:

““Transaction Documents” shall mean, collectively, this Agreement, any
applicable Schedules or Exhibits to the Agreement, the Custodial Agreement, the
Pricing Letter, the Guarantee, the Pledge Agreement, the Letter Agreement
Regarding Guarantor Hedging Agreements and all Confirmations executed pursuant
to this Agreement in connection with specific Transactions.”

(e)           Section 1.1 of the Repurchase Agreement is hereby further amended
by inserting the following definitions in their appropriate alphabetical order:

““Guarantor Hedging Agreements” shall have the meaning specified in the Pledge
Agreement.”

““Letter Agreement Regarding Guarantor Hedging Agreements” shall mean the letter
agreement, dated as of September __, 2006, among American Mortgage Acceptance
Company, Bank of America, N.A., as hedge provider, Seller and the Buyers (as
such letter agreement may be amended, restated, supplemented or otherwise
modified from time to time).”

““Pledge Agreement” shall have the meaning specified in the Recitals hereto.”

““Seller Hedging Agreements” shall mean, with respect to any Purchased Asset,
any futures options contract or any interest rate swap, cap or collar agreement
or similar derivative instruments providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations, either
generally or under specific contingencies, entered into by Seller with respect
to such Purchased Asset with a counterparty having a counterparty rating of at
least “A-” or its equivalent by Standard & Poor’s and Moody’s and that is
otherwise reasonably acceptable to the Buyer. Seller shall provide the Buyers
(or an Affiliate designated by the Buyers) with an opportunity to bid on any
Seller Hedging Agreement to be entered into by Seller, but Seller shall have no
obligation to enter into any Seller Hedging Agreement with any Buyer or any such
Affiliate.”

(f)            Section 4.1 of the Repurchase Agreement is hereby amended by
adding the (i) word “Seller” immediately prior to the words “Hedging Agreements”
so that the reference therein to “Hedging Agreements” shall be a reference to
“Seller Hedging Agreements” and (ii) phrase “and any payments made pursuant to
Section 1 of the Letter Agreement Regarding Guarantor Hedging Agreements”
immediately after the words “Seller Hedging Agreements”.

(g)           Section 4.3(a) of the Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:

 

2

 

--------------------------------------------------------------------------------

 

“(a) For so long as no Event of Default shall have occurred and be continuing,
all Income (other than amounts consisting of unscheduled Principal Payments
deposited into the Cash Management Account in respect of the Purchased Assets
(expressly excluding any amounts which may from time to time be received by the
Depository for the benefit of the holder of any asset which is not a Purchased
Asset, including, without limitation, any participation or subparticipation
interest that is related to a Purchased Asset but not included in the Purchased
Asset acquired by the Buyer hereunder), the payments under the associated Seller
Hedging Agreements and the payments made pursuant to Section 1 of the Letter
Agreement Regarding Guarantor Hedging Agreements during each Collection Period
shall be paid by the Depository on the related Remittance Date as follows:

(i)           first, to remit escrow payments that are senior to debt service in
the Purchased Asset Documents and are not otherwise deducted from such Income
prior to deposit in the Cash Management Account to Servicer, if any;

(ii)          second, to the Buyers the Allocated Portion of scheduled Principal
Payments, if any;

(iii)         third, to remit to the Buyers an amount equal to the Price
Differential which has accrued and is outstanding as of such Remittance Date;

(iv)         fourth, to remit to the Buyers any other amounts due and payable to
the Buyers under this Agreement;

(v)         fifth, to remit payments then due to any Affiliated Hedge
Counterparty under the Seller Hedging Agreements, if any;

(vi)         sixth, to remit payments then due to any counterparty (other than
an Affiliated Hedge Counterparty) under the Hedging Agreements, if any; and

 

(vii)

seventh, to Seller any amounts remaining.”

(h)           Section 4.3(c) of the Repurchase Agreement is hereby amended by
adding the phrase “and the payments made pursuant to Section 1 of the Letter
Agreement Regarding Guarantor Hedging Agreements” immediately after the words
“Hedging Agreements” in the sixth line thereof.

(i)             Section 5.2(ii) of the Repurchase Agreement is hereby amended by
adding the word “Seller” immediately prior to the words “Hedging Agreements” so
that the reference therein to “Hedging Agreements” shall be a reference to
“Seller Hedging Agreements”.

(j)            Section 9.13(i) of the Repurchase Agreement is hereby amended by
adding the word “Seller” immediately prior to the words “Hedging Agreements” so
that the reference therein to “Hedging Agreements” shall be a reference to
“Seller Hedging Agreements”.

(k)           Section 10.18 of the Repurchase Agreement is hereby amended by
deleting such section in its entirety and substituting the following therefor:

 

3

 

--------------------------------------------------------------------------------

 

“10.18            Seller shall (or in the case of the Guarantor Hedging
Agreements, shall cause the Guarantor to) enter into appropriate Hedging
Agreements with respect to each Purchased Asset and each such Hedging Agreement
shall be in form and substance acceptable to the Buyer and, as of each
Remittance Date, Seller shall provide the Buyer with a summary report which
lists all such Hedging Agreements and describes the principal economic and other
material terms of each.”

SECTION 2.  Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on all of the following shall have occurred (the
“Amendment Effective Date”):

(a)           the Buyers shall have received this Amendment, executed and
delivered by an authorized officer of each of Seller and the Guarantor;

(b)           the Buyers shall have received the Pledge Agreement, executed and
delivered by an authorized officer of the Guarantor;

(c)           the Buyers shall have received the Letter Agreement Regarding
Guarantor Hedging Agreements, executed and delivered by an authorized officer of
each of the Guarantor and Seller;

(d)           the Buyers shall have received from Seller an extension fee of
$300,000;

(e)           the Buyers shall have received an opinion of counsel to Seller and
the Guarantor with respect to (i) due authorization, execution and delivery of
this Amendment, the Pledge Agreement and the Letter Agreement Regarding
Guarantor Hedging Agreements, (ii) enforceability of this Amendment, the Pledge
Agreement, the Letter Agreement Regarding Guarantor Hedging Agreements and the
Guarantee and (iii) the perfection of the Buyers’ security interests in the
Pledge Agreement and other “Pledged Collateral under the Pledge Agreement, and
such opinion shall be reasonably satisfactory to the Buyers in form and
substance; and

(f)            each of Guarantor and Banc of America Securities LLC acknowledges
and agrees that the extension fee payable as a condition precedent to the
effectiveness of this Amendment pursuant to Section 2(d) of this Amendment and
shall be considered an additional component of the “upfront fee” for purposes of
the calculation of the “Structuring and Placement Fee” payable pursuant to the
terms of the CDO Engagement Letter.

SECTION 3.   Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each (x) reference therein and herein to the “Transaction
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Transaction Documents
shall be deemed to be a reference to the Repurchase Agreement as amended hereby
and (z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, “hereof”, “herein” or words of similar effect in
referring to the Repurchase Agreement shall be deemed to be references to the
Repurchase Agreement as amended by this Amendment.

 

4

 

--------------------------------------------------------------------------------

 

SECTION 4.   Reaffirmation by Guarantor. By executing this Amendment in the
space provided below, the Guarantor hereby absolutely and unconditionally
reaffirms its obligations under that certain Guarantee, dated as of March 29,
2006, by the Guarantor in favor of the Buyers, and absolutely and
unconditionally consents to (a) the execution and delivery by Seller of this
Amendment, (b) the implementation and consummation of arrangements and
transactions contemplated by the Repurchase Agreement as amended by this
Amendment, and (c) the performance and observance by Seller of all of its
agreements, covenants, duties and obligations under the Repurchase Agreement as
amended by this Amendment.

SECTION 5.   Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6.  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.    Release of Claims. Seller and the Guarantor each hereby releases,
waives and forever relinquishes all known claims, demands, obligations,
liabilities and causes of action of whatever kind or nature, which they have,
may have, or might assert now or in the future against each Buyer and/or such
Buyer’s affiliates, participants, affiliates, officers, directors, employees,
agents, attorneys, accountants, consultants, successors and assigns, directly or
indirectly, arising out of, based upon, or in any manner connected with (i) any
transaction, event, circumstance, action, failure to act or occurrence of any
sort or type related to the Transaction Documents, the administration thereof or
the obligations created thereby, which occurred, existed, was taken, permitted
or begun prior to the execution of this Amendment; (ii) any discussions,
commitments, negotiations, conversations or communications with respect to the
refinancing, restructuring or collection of any obligations related to the
Transaction Documents; or (iii) any thing or matter related to any of the
foregoing. The inclusion of this paragraph in this Amendment, and the execution
of this Amendment by each Buyer, does not constitute an acknowledgment or
admission by such Buyer of liability for any matter, or a precedent upon which
liability may be asserted.

 

[Signature Page Follows]

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER

AMAC CDO FUNDING I

 

 

By:

 

Name:

Title:

 

BUYERS

BANK OF AMERICA, N.A.

 

 

By:

 

Name: Olga V. Kelly

 

Title:

Vice President

 

 

BANC OF AMERICA SECURITIES LLC

 

 

By:

 

Name:

 

Title:

 

CONSENTED AND AGREED TO:

AMERICAN MORTGAGE ACCEPTANCE COMPANY

By:

 

Name:

Title:

 

 



 

 